Citation Nr: 1229497	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is of record. 

A July 2008 Board decision denied the issue on appeal.  However, in February 2011 the Board vacated the July 2008 Board decision and remanded the claim for further evidentiary development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the April 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board also remanded the issue of entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18 in February 2011.  An April 2012 rating decision granted entitlement to permanent incapacity for self-support for the Veteran's daughter.  As the RO granted in full the benefit on appeal, this issue is no longer in appellate status and no further consideration is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a review of the record, the Board finds that another remand is necessary for further evidentiary development prior to adjudicating the issue on appeal.

The Veteran was provided with a VA examination for his service-connected back disability in September 2008.  The examiner documented that the Veteran has had incapacitating episodes in the past twelve months, the episodes are variable and the episodes last from days to weeks.  The examiner also noted that a VA physician prescribed bed rest in April 2008.  Unfortunately, the information provided in the VA examination is not specific enough to determine whether the Veteran meets the next higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In light of the foregoing, the Board finds that another VA examination is necessary.

Furthermore, the September 2008 VA examination noted that a VA physician prescribed bed rest in April 2008.  The claims file does not contain any VA treatment records dated in April 2008.  In addition to obtaining any VA treatment records dated in April 2008 with respect to treatment for the Veteran's back disability, all other outstanding VA treatment records concerning the Veteran's back shall be obtained.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
 
Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's service-connected back disabilities from March 2004 to the present.  

2. Thereafter, schedule the Veteran for a VA examination of the lumbar spine to determine the nature and current level of severity of his service-connected spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, a complete explanation must be provided. 

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

b. The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

c. The examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


